Filed 1/8/15 P. v. Hedrick CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C076410

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF126442A)

         v.

CHARLES HEDRICK,

                   Defendant and Appellant.




         Defendant Charles Hedrick pled guilty to corporal injury on a spouse or cohabitant
and admitted a prior strike allegation. The court sentenced him to four years in prison
and orally pronounced a $200 parole revocation fine (Pen. Code,1 § 1202.45). The
abstract of judgment, however, included, a $300 restitution fine (§ 1202.4, subd. (b)); a
$30 administrative surcharge for collection of the restitution fine; a $300 parole




1        Further section references are to this code unless otherwise indicated.

                                                             1
revocation fine (§ 12024.45); a $40 court operations assessment (§ 1465.8, subd. (a)(1));
and a $30 criminal conviction assessment (Gov. Code, § 70373, subd. (a)(1)).
        On appeal, defendant contends we should: (1) delete the restitution fine because
the court did not orally impose it; (2) reduce the parole revocation fine to the $200
amount the court orally pronounced; and (3) delete the $30 administrative surcharge for
collection of the restitution fine because the court did not orally impose it.
        The People respond we should: (1) delete the restitution fine, agreeing with
defendant; (2) strike the parole revocation fine because it is to be imposed in the same
amount as the restitution fine, and here, no restitution fine was imposed; (3) strike the
$40 court operations assessment and the $30 criminal conviction assessment because the
court did not orally impose them.
        This is what we are going to do:
        One, we order the $300 restitution fine deleted from the abstract of judgment. The
court never imposed a restitution fine, and the oral pronouncement controls over the
abstract of judgment. (People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2.) Although a
restitution fine is mandatory, the court can refuse to impose it for “compelling and
extraordinary reasons” that it states on the record. (§ 1202.4, subd. (c); People v. Hanson
(2000) 23 Cal.4th 355, 362.) Here, while there were no “compelling and extraordinary
reasons” stated on the record, the People forfeited any objection to the statement of
reasons by failing to object in the trial court. (People v. Tillman (2000) 22 Cal.4th 300,
303.)
        Two, we order the parole revocation fine (reflected as $200 orally imposed and
$300 in the abstract) stricken. The court can impose a parole revocation fine only if it
imposes a restitution fine, and here, the court never orally pronounced a restitution fine,
so it could not legally impose a parole revocation fine. (§ 1202.45, subd. (a).)




                                              2
        Three, we order the $30 administrative surcharge for the restitution fine stricken
because, as we explained in “[o]ne” above, the court never orally pronounced a
restitution fine, so there can be no administrative surcharge on a fine never pronounced.
        Four, we let stand in the abstract of judgment the $40 court operations assessment
and the $30 criminal conviction assessment. Even though the court did not orally
pronounce them, they are mandatory. (People v. Woods (2010) 191 Cal.App.4th 269,
272.)
                                       DISPOSITION
        The fines and fees are modified as stated above. As modified, the judgment is
affirmed. We direct the trial court to prepare an amended abstract of judgment,
forwarded to the Department of Corrections and Rehabilitation, that: (1) deletes the $300
restitution fine; (2) deletes the $300 parole revocation fine; and (3) deletes the $30
administrative surcharge for the restitution fine.




                                                         ROBIE                 , Acting P. J.



We concur:



        DUARTE               , J.



        HOCH                 , J.




                                              3